The opinion of the court was delivered by
Tilghman, C. J.
The question in this case is, whether a plaintiff, who brought suit before a justice of the peace for a debt of forty-two dollars and four cents, and obtained judgment on the award of arbitrators, for nine dollars and seventy-five cents, is entitled to an appeal. The principle established in the case of Stoy’s Adminis-tratrix v. Yost, decided this day, is decisive. The act of assembly of the 20th of March, 1810, allows an appeal when the judgment of the justice exceeds twenty dollars. The construction of this act is, that where the debt sued for by the plaintiff, and set forth on the docket of the justice, is reduced by the judgment more than twenty dollars, a'n appeal lies for the plaintiff, although the' judgment is for a less sum than twenty dollars. So an appeal lies for the plaintiff, when his detrend, set forth on the docket of the justice, exceeds twenty dollars, and judgment is rendered for the defendant. In both these cases, the judgment is substantially to a greater amount than twenty dollars. But in cases where it does' not appear by the demand of the plaintiff, set forth on the docket of the justice, that the debt sued for exceeds twenty dollars, and judgment is rendered for the defendant, or for the plaintiff for a sum less than twenty dollars, no appeal lies, as was decided in M'Kim v. Bryson, 2 Serg. & Rawle, 463. In the present case, the plaintiff’s demand, set forth on the docket of the justice, was, of a debt of forty-two dollars and four cents, which was reduced more than twenty-nine dollars, by the judgment for nine dollars and seventy-five cents. He was therefore entitled to an appeal. The judgment of the Court of Common Pleas, by which the appeal was quashed, was therefore erroneous, and is to be reversed. The record is to be remitted, with an order that the Court of Common Pleas reinstate the appeal and proceed in it.
Judgment reversed, and record remitted, with directions to reinstate the appeal.